Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 01/20/2021, with respect to claims 21-27 have been fully considered and are persuasive.  The rejection of claims 21-27 has been withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
In The Claims:
In Claim 28:
At line 3: after “storage device coupled to”, “the” was deleted.
In Claim 35:
At line 1: after “storage media coupled to”, “the” was deleted.
Reason for amendment: Claims 28 and 35 were amended to correct issues of antecedent basis and avoid rejection under 35 U.S.C. 112(b).
Reasons for Allowance
Claims 21-40 are allowed
The following is an examiner’s statement of reasons for allowance: the combination of automatically rotating the drum to reduce the tilt value of the vessel based on the pour parameters during dispensing of the beverage, and at least one pour parameter is adjusted during dispensing in response to determining that a target pour is not being achieved, in the context of claims 21, 28, and 35 and in the presence of the other limitations, is not anticipated or made obvious by the prior art of record in the examiner’s opinion.
For example WO 2007/076584 (Daluwein) (provided by applicant) discloses a computer implemented method for dispensing beverages from a machine, the method comprising: determining pour parameters for a beverage, at least on pour parameter comprising a tilt value, and automatically rotating a receiving vessel while the beverage is dispensed. Page 4, lines 15-20).
However, Daluwein doesn’t disclose the combination above of automatically rotating the drum to reduce the tilt value of the vessel based on the pour parameters during dispensing of the beverage, and adjusting a pour parameter during dispensing in response to determining that a target pour is not being achieved.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON K NIESZ/Primary Examiner, Art Unit 3753